DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 31, 2022 has been entered.

Applicants' arguments, filed March 31, 2022, have been fully considered but they are not deemed to be fully persuasive. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khizroev et al. (WO 2014/074584) in view of Kargol et al. (Advanced Magnetic Materials, 2012), Bonitatebus, Jr. et al. (US 2004/002303) and Corral-Flores et al. (Acta Mater, 2010).
Khizroev et al. discloses magnetic-electric nanoparticles (MENs) having ionic bonds to a drug to which a magnetic field is applied to weaken the ionic bonds and release the drug (whole document, e.g., abstract). These multifunctional nanoparticles provide a number of advantages including being able to penetrate through the entire brain without disrupting the blood-brain barrier and the magnetic and electric fields are able to reach the particles to trigger drug release with on demand drug delivery arising from the use of direct current and alternating current magnetic fields for delivery and release respectively (¶ [0029]). Specifically exemplified MENPs (magneto-electric nanoparticles) include CoFe2O4-BaTiO3 (¶ [0037]) and such core-shell nanoparticles about 30 nm in diameter were prepared at ¶ [0074]. More generally, the nanoparticles can have a diameter of about 3 nm to about 100 nm or about 50 nm to about 1 µm (¶ [0007]). As shown in figure 7, the release of drug from nanoparticles 30 nm, 100 nm and 200 nm in size was not the same. For the 30 nm particles, maximal release of about 20% was achieved with a 66 Oe/1000 Hz magnetic field but the 100 nm particles had a maximum release of 85% drug with a 10 Oe/1000 Hz magnetic field (¶ [0069]). In order for nanoparticles to get across the blood brain barrier, the particles should be smaller than 50 nm (¶ [0029]). Because in MENs (magneto-electric nanoparticles) the magnetic spin is directly coupled to the electric charge, the resonance is greatly sensitive to the size of the nanoparticle and the bio surrounding (the MEN, the interface/bond, drug, biomarker and tissue) such that local heating to bring about targeted eradication of cancer cells via hyperthermia can only take place in cells in the vicinity of the MENs (p 22, section (iv)).
That the CoFe2O4 core is a single crystal is not disclosed.
Kargol et al. discloses the preparation of core-shell magneto-electric ceramic nanocomposites with a perovskite shell that when formed can have a low crystallinity that are then subjected to additional annealing (p 101). The nanocomposites are polycrystalline, free of secondary phase and consist of a spinel and perovskite phases but changing the chemical identity of M2+ in the ferrite structure (Mn, Fe, Co, Ni, Cu and Zn) allows for tuning of the magnetic properties of the nanocomposites in a wide range (p 101). Annealing in general increases the coercivity of the nanocomposite.
Bonitatebus discloses nanoparticles with an inorganic core and polymerizable outer coating wherein the inorganic core comprises a single crystal mixed spinel ferrite comprising iron in a first oxidation state and at least one metal such as cobalt in a second oxidation that is different from the first (whole document, e.g., abstract and claim 33). Most preferably the inorganic core is a single crystal (¶ [0021]).
That the shell is a single crystal is not disclosed.
Corral-Flores et al. discloses that multiferroic materials are those in which two or more ferroic orders (magnetic, electric or elastic) coexist and are coupled with the coupling of ferromagnetic and ferroelectric orders resulting in materials in which the magnetization can be modified by an applied electric field while the electric polarization can be modified by applying a magnetic field (p 764, col 1). The disclosed core-shell like CoFe2O4-BaTiO3 nanostructures were designed to enhance the mechanical coupling between the phases and addressed magnetostrictive-piezoelectric core-shell type nanostructures (p 765, col 1, ¶ 2 and section 2.3). The BaTiO3 crystallization may occur epitaxially, which reads on a single crystal, over the CoFe2O4 nanoparticles, generating more than one crystallite in each nanostructure (p 767, col 1, ¶ 2). The magnetization values of the nanostructures were slightly below the expected dilution values and this is attributed to size effects (p 768, col 2, ¶ 2) and showed ferromagnetic behavior for structures that are proposed as building blocks for higher-order multiferroic inorganic and hybrid inorganic-organic nanocomposites (abstract). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a material as in Khizroev et al. with a single crystal CoFe2O4 core and single crystal BaTiO3 shell. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kargol et al. discloses that the magnetic properties of such magneto-electric ceramic nanocomposites is altered by changing the chemical identity of the metal and/or annealing (a step that alters the crystal structure). The use of a single crystal as preferred in Bonitatebus will also result in altered magnetic properties and the person of ordinary skill in the art are can prepare nanocomposites of differing crystallinities, such as a single crystal, to obtain the desired magnetic properties of magnetic-electric core-shell nanoparticles of Khizroev et al. Similar effects would reasonably be expected from a single crystal BaTiO3 shell that can be grown epitaxially on a CoFe2O4 core as disclosed by Corral-Flores et al. with a single crystal shell demonstrating differing properties that a polycrystalline shell.
As to the size of the core and overall nanoparticle, Khizroev et al. discloses an overlapping range for particle size and that properties such as the drug release and coupling between the magnetic and electric charge are in part determined by size, rendering particle size a results effective parameter that the person of ordinary skill in the art would routinely optimize. Overlapping ranges are prima facie obvious and the person of ordinary skill in the art would optimize the results effective parameter of the particle size, both core diameter and overall particle size, based on factors such as the desired heating effects and drug delivery location and extent. While particles smaller than 50 nm are required to cross the blood brain barrier, the use of particles larger than 50 nm are suitable for delivery to other locations. There is no evidence of record as to the criticality of the claimed size range.
BaTiO3 is known in the art as a material that is both piezoelectric and ferroelectric, see for example p 1445, col 1, ¶ 1 of Huan et al., J Eur Ceramic Soc, 2014 that accompanies this action. Similarly, magnetorestriction is in an inherent property of the CoFe2O4 core and labeling of the core and shell as “magnetorestrictive” and “piezoelectric” respectively in the claims does not patentably distinguish the instant claims over the prior art.

Many of the same references are used in the new ground of rejection set forth above. Applicants’ arguments regarding those references are addressed below.
Applicants traverse on the grounds that there is a physical difference in the claimed nanoparticles and those in Khizroev as while they are made from the same materials, they are produced by different processes. The currently claimed shell is formed in the presence of surfactant while that of Khizroev is not. The molecular arrangement of the core and shell are different such as can be seen by comparing the reported zeta potentials for the nanoparticles. The controlled layer thickness of the shell preserves a net (non-zero) polarization of the CSMENs currently claimed and these particles have properties that the prior art does not possess that are used to dynamically control the CSMENs that useful for cell-selective electroporation and other applications. Khizroev et al., Kargol et al., Bonitatebus, Jr. et al. and Matsui describe various aspects of the claimed inventions but fail to teach CSMENs having the particular claimed structure that imparts the particular properties of the currently claimed invention. No teaching or suggestion of a particle having a single crystalline core with a single crystalline shell as currently claimed was identified by Applicant. Any compositions constructed based on the information in the cited references is a hypothetical composition with no indication as to what the properties of the hypothetical composition would be. The currently claimed CSMENs have been produced and the unique properties discovered. No information in the cited references would lead one of skill to speculate that coupling the shell and core would result in the properties discovered by the inventors. Those properties are produced by the oriented growth of the shell to produce an orthogonal configuration of the magnetization and polarization, the atomically thin core-shell interface supports effective strain mitigated electric field transfer and the controlled later thickness of the shell preserves net (non-zero) polarization.
These arguments are unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular method of making the claimed nanoparticles, the zeta potential, the shell thickness or the intended use of the nanoparticles for cell-selective electroporation and other applications) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even if a particular process was claimed for the production of the claimed nanoparticles, the claims are drawn to the product and not the method of making. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The evidence of record has not established that even if the process was claimed that the resultant particles would be different or non-obvious from that of the prior art. Arguments without factual support are mere allegations and are not found persuasive as the statements regarding the criticality of these unclaimed parameters and/or the physical features that result in such parameters not being inherent to nanoparticles that are rendered obvious by the combination of the applied prior art. That no single piece of prior art teaches all of the claim limitations is why the rejection is made over the combined teachings of the applied prior art references. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, an obviousness rejection can be made (see MPEP 2112(III)). As discussed in greater detail above, nanoparticles comprising single crystal CoFe2O4 with a single crystal BaTiO3 shell are rendered obvious by the combined prior art which meet the structural limitations and will determine the behaviour of the particles in response to an alternating current magnetic field. The arguments and evidence of record do not establish that such particles would not have the features that are recited in the instant claims.
	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,866,485 in view of Kargol et al. (Advanced Magnetic Materials, 2012), Bonitatebus, Jr. et al. (US 2004/002303) and Corral-Flores et al. (Acta Mater, 2010). The claims of US’485 recite compositions and methods using multiferroic nanoparticles that can comprise a core of cobalt ferrite (CoFe2O4) and shells of barium titanate (BaTiO3; claims 4 and 13). Claim 3 of US’485 recites that the core is approximately 30 – 50 nm and the outer dimensions of particles are approximately 50 – 80 nm
That the CoFe2O4 core and the BaTiO3 shell are single crystals is not claimed.
Kargol et al., Bonitatebus and Corral-Flores et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a material as in US’485 with a single crystal CoFe2O4 core and single crystal BaTiO3 shell. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kargol et al. discloses that the magnetic properties of such magneto-electric ceramic nanocomposites is altered by changing the chemical identity of the metal and/or annealing (a step that alters the crystal structure). The use of a single crystal as preferred in Bonitatebus will also result in altered magnetic properties and the person of ordinary skill in the art are can prepare nanocomposites of differing crystallinities, such as a single crystal, to obtain the desired magnetic properties of magnetic-electric core-shell nanoparticles of Khizroev et al. Similar effects would reasonably be expected from a single crystal BaTiO3 shell that can be grown epitaxially on a CoFe2O4 core as disclosed by Corral-Flores et al. with a single crystal shell demonstrating differing properties that a polycrystalline shell.

Applicants request that this rejection be held in abeyance.
Applicant' s request for maintaining the rejection on the grounds of non-statutory obviousness-type double patenting over US Patent No. 10,866,485 is noncompliant with the regulations under 37 C.F.R. 1.111. The instant rejection is not a provisional rejection as the claims of US Patent 10,866,485 have been issued. In the interest of compact prosecution, the examiner has examined the instant application. However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 10,866,485. Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent No. 10,866,485 and no Terminal Disclaimer has been filed, the rejection is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618